Case 1:20-cv-01176-LPS Document 17-2 Filed 12/22/20 Page 1 of 2 PagelD #: 311

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

JEFFERY R. WERNER, : CIVIL ACTION NO.: 20-1176-LPS
Plaintiff,
v.
HIVE MEDIA GROUP, LLC, and JURY TRIAL DEMANDED
KIPZO, LLC, :
Defendants.

DECLARATION OF JEFFERY R. WERNER

JEFFERY R. WERNER hereby declares the following to be true under penalties of

perjury:

1. Iam over the age of 18, and the following testimony is based on my own personal
knowledge.

2. I have nearing 40 years of experience as a professional photographer. My work

has appeared in magazines world-wide as covers, features, and editorial coverage in publications
such as Life, Time, Newsweek, People, National Enquirer, Marie Claire, FHM, Smithsonian,
Playboy, Maxim, In Touch, Daily Mail, Penthouse, Psychology Today, Der Stern, Country
Weekly, Page Six Sunday Magazine (NY Post), and many others. I have published two coffee-
table books of photographs. My work was the subject of a retrospective gallery exhibition at the
Annenberg Space for Photography in Los Angeles.

3: My licensing and syndication service, Incredible Features, Inc., has done business
since 1986. The syndication business depends on multiple sales to different publishers

4. I had a profitable business until, beginning in approximately 2014, rampant on-
line copyright infringement damaged my sales. The “demand” for my work has remained strong.

My work continues to be published widely in various outlets. But it gets stolen rather than
Case 1:20-cv-01176-LPS Document 17-2 Filed 12/22/20 Page 2 of 2 PagelD #: 312

licensed, and honest publishers are reluctant to pay for work that their competitors take for free.

5: For the last five years I have employed only one part-time employee at Incredible
Features, Inc., and have contracted for bookkeeping and licensing agent services.

6. I protect my property rights from on-line content piracy by pursuing infringement
claims.

a Since 2014 I have been represented by Bruce Bellingham at the law firm Spector
Gadon Rosen Vinci, P.C. He was my first copyright lawyer, and he has been my lawyer for
personal matters and for business matters unrelated to copyright infringement. I prefer that he
represent my in jurisdictions where he is admitted to practice law.

8. Mr. Bellingham and his colleague, David B. Picker, are the legal counsel I wish to
represent me in my claim against Hive Media Group, LLC.

9. It would be a financial burden for me to pay costs associated with employing my

lawyers to conduct a trial in San Diego.

 

December 22, 2020

 
